Citation Nr: 0523117	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-13 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, from the initial grant of service 
connection.  

2.  Entitlement to a compensable evaluation for impotence, 
from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1960 to December 
1966, as well as a prior unverified period of active service.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an October 2001 decision by 
the RO, which, in part, granted service connection for 
diabetes mellitus due to herbicide exposure in Vietnam, rated 
20 percent disabling, and for impotence secondary to diabetes 
mellitus, rated nocompensably disabling; each effective from 
February 21, 2001, the date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(2)(i).  The veteran disagreed with the evaluations 
assigned giving rise to this appeal.  The Board remanded the 
appeal to the RO for additional development in November 2003.  

In the November 2003 remand, the Board noted the 
representative's argument in the Written Brief Presentation 
that the denial of service connection for coronary artery 
disease and peripheral vascular disease by the RO in October 
2001 was accomplished without benefit of a VA examination or 
consideration of the Veterans Claims Assistance Act of 2000, 
and requested that the issues be readjudicated.  Upon review 
of the record, it does not appear that any action was taken 
on this matter.  Accordingly, the matter is brought to the 
attention of the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was granted, the veteran's 
diabetes mellitus is manifested by insulin dependence and a 
restricted diet, but does not require regulation of 
activities; episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider; or 
additional complications have not been demonstrated.  

3.  Since service connection was granted, the veteran does 
not have penile deformity and uses an assistive vacuum device 
for erectile dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, based on an initial determination, are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.119, 
Part 4, including Diagnostic Code 7913 (2004).  

2.  The criteria for a compensable rating for impotence, 
based on an initial determination, are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.31, 4.115b, Part 4, 
including Diagnostic Code 7522 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received, as is the situation in this case.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran's application for compensation benefits was 
received in February 2001.   The Board concludes that 
information and discussion as contained October 2001 rating 
decision, the July 2002 statement of the case, the May 2005 
supplemental statement of the case (SSOC), the November 2003 
Board remand, and in a letter sent to the veteran in February 
2001, February and July 2004, and March 2005 have provided 
him with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him of 
what evidence was necessary to substantiate his claim; why 
the current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran was afforded an opportunity to 
testify at a personal hearing, but declined.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how the claim was still deficient.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran has been considered totally disabled by the 
Social Security Administration since 1976, following a 
stroke.

A claim of service connection for diabetes mellitus and 
impotence was received in February 2001.  

When examined by VA in September 2001, the veteran reported 
that he was diagnosed with diabetes mellitus in 1991 and had 
been on oral hypoglycemic until 1999 when he was started on 
insulin.  He denied any hospitalizations for ketoacidosis or 
hypoglycemic reactions, and reported that his weight was 
stable but he had been told to decrease concentrated sweets.  
He denied any significant restriction of activities secondary 
to his diabetes, but said that he was restricted secondary to 
hemiparesis and cardiovascular disease with residual left-
sided weakness which affected his ability to walk due.  He 
reported erectile dysfunction but said that he was using 
Viagra.  He denied any visual changes since being diagnosed 
with diabetes.  Vascular and cardiac symptoms included 
peripheral vascular disease with left foot edema, nonpalpable 
pedal pulses to the left foot, and decreased circulation in 
the legs.  He also complained of numbness in the legs.  On 
examination, he was moderately obese and walked with the aid 
of a cane for short distances (less than 50 feet), but 
required a wheelchair for longer distances.  There was no 
clubbing, cyanosis, or edema of the extremities.  There was 
no hair growth on the lower extremities, bilaterally, and no 
skin lesions.  Proprioception was within normal limits, 
sensation was intact, and there were no palpable pedal pulse 
to the left foot; the right foot was 1+.  The diagnoses 
included diabetes, Type 2, insulin dependent, and diabetic 
erectile dysfunction.  

Private medical records show that the veteran was seen for 
diabetes mellitus by Dr. Karamcheti approximately every six 
months from 1998 to 2004.  A note in May 2002 indicated that 
the veteran was using Viagra for sexual dysfunction with good 
results.  

When examined for diabetes mellitus by VA in March 2005, the 
examiner indicated that he had reviewed the claims file and 
included a detailed description of the veteran's medical 
history.  The veteran reported that he had never been 
hospitalized for his diabetes, did not have ketoacidosis, and 
rarely became hypoglycemic.  He was on a restricted diet.  
His weight was stable, though he was voluntarily trying to 
lose weight to improve his glycemic control, and cardiac and 
pulmonary problems.  His restriction of activities was due to 
his vascular problems resulting from his stroke, 
cardiovascular problems, and he was not on any oral 
hypoglycemics.  The veteran reported that he was seen by sub 
specialist for his multiple medical problems and they 
monitored his health, but not specifically for his diabetes 
mellitus.  He denied any visual problems or numbness or 
tingling in the extremities.  

On examination, his abdomen was obese, there was no 
hypertrophy at the insulin injections sites, and his feet 
were warm and dry.  There were no areas of ulcerations or 
edema in the lower extremities, his nails were mycotic, 
bilaterally, and pulses were not palpable in the lower 
extremities.  The examiner commented that the veteran's 
diabetes was well controlled on twice daily insulin 
injections and restricted diet.  His loss of strength in the 
lower extremities and restrictions were limited secondary to 
his cardiovascular problems.  

On VA genitourinary examination in March 2005, the examiner 
noted that the claims file was reviewed and he included a 
description of the veteran's medical history.  He noted that 
the veteran developed problems with erections around the time 
that he was first diagnosed with diabetes.  The veteran used 
Viagra for a period of time, but had to discontinue it due to 
his cardiovascular disease.  The veteran reported that he had 
been using a vacuum erectile device in place of Viagra for 
the past few years.  On examination, he was well developed 
and in no acute distress.  There was no palpable bladder 
distension or tenderness.  His penis was normal without 
palpable plaques or urethral discharge.  His testicles were 
descended, bilaterally, and were of normal descent.  His left 
testicle was somewhat enlarged but was otherwise without 
significant abnormality.  There was no palpable inguinal 
hernia or inguinal adenopathy.  There was no clubbing, 
cyanosis, or edema.  The examiner opined that the veteran's 
erectile dysfunction was probably related to the onset of 
diabetes mellitus.  

Information received from the Social Security Administration 
in April 2005 showed that the veteran was awarded disability 
benefits in October 1975, due to arteriosclerotic heart 
disease and angina syndrome; effective from January 1975.  

Increased Ratings - In General

The issues on appeal arise from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

Diabetes Mellitus

7913
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three 
hospitalizations per year or weekly visits to 
a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year 
or twice a month visits to a diabetic care 
provider, plus complications that would not be 
compensable if separately evaluated
60

Requiring insulin, restricted diet, and 
regulation of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely 
for rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2004)


The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under DC 7913 accurately 
reflects the extent of the veteran's disability for the 
entirety of the rating period on appeal, and that a higher 
rating is not warranted.  

In order to be entitled to the next higher evaluation of 40 
percent, the evidence must show that the veteran's diabetes 
requires insulin, restricted diet, and a regulation of 
activity.  While the veteran's condition does require insulin 
and a restricted diet, the evidence fails to establish that 
his activities are medically regulated solely because of 
diabetes.  The medical reports show that his physical 
activities are restricted.  However, the restriction is due 
to his nonservice-connected severe cardiovascular disease and 
residuals of a stroke.  The evidence does not show that 
regulation of activity has been medically prescribed for 
diabetes so as to warrant the next higher rating of 40 
percent.  Furthermore, there have been no episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization, or any additional complications due to his 
diabetes.  

Accordingly, the Board finds that the 20 percent evaluation 
assigned for diabetes accurately depicts the severity of the 
condition for the entirety of the rating period on appeal, 
and there is no basis for higher staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Impotence

The veteran's erectile dysfunction has been evaluated as 
noncompensably disabling under DC 7522, which provides for a 
20 percent rating for deformity of the penis with loss of 
erectile power.  

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. 
§ 4.115b, DC 7522 (2004).  

The Board also notes that the veteran has already been 
assigned a separate award of special monthly compensation 
under 38 C.F.R. § 3.350(a), based on loss of use of a 
creative organ.  However, the question before the Board is 
whether a compensable rating should be assigned under the 
rating schedule for erectile dysfunction.  

Based on the evidence of record, the Board finds that an 
evaluation higher than zero percent for erectile dysfunction 
is not warranted.  While the veteran has loss of erectile 
power and uses a vacuum device, the medical evidence of 
record neither indicates nor does the veteran contend that he 
has any deformity of his penis.  When examined by VA in March 
2005, the veteran's erectile dysfunction was noted, but there 
was no deformity of the penis noted.  Likewise, the private 
medical records do not reveal any deformity of the penis.  
Without evidence of deformity of the penis, there is no basis 
for the assignment of a compensable evaluation for his 
erectile dysfunction.  


ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.  

A compensable evaluation for impotence is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


